DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and corresponding arguments, filed 6/9/2021, have been reviewed and considered.  Claims 1, 2, 5 and 7 have been amended, claims 4, 6 and 8-12 have been canceled and claims 13-27 have been added.  Therefore, claims 1-3, 5, 7 and 13-27 are currently pending.  Applicant’s amendment to independent claim 1 is considered sufficient in overcoming the prior art rejections of the previous Office Action.  This Office Action is considered a Final Rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

All remaining claims are also rejected under 35 U.S.C. 112(b) because each is dependent from an above rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over VERFAILLIE et al. (US 2007/0278914 A1) in view of SMIDT (US 7,062,871) and HOWARD (US 1,940,128).
Regarding claim 21, VERFAILLIE discloses a pull-out center for mounting in a wall cabinet compartment (107 of 100) mounted to a planar surface of a wall (Fig. 1).  VERFAILLIE discloses the pull-out center comprising a base slide (215; figures 2-3) (bottom slide mechanisms 510; figure 6) configured for mounting to a bottom of the wall slidable cabinet; VERFAILLIE) slidably supported by the base and top slides (210, 215) (all 510) (Figures 1-6), the pull-out cabinet having (i) an open position extending from the base and top slides and configured to extend outwardly from the wall cabinet compartment (Figures 2-5) and (ii) a closed position in which the pull-out cabinet is retracted on the base and top slides and configured to conceal the pull-out cabinet within the wall cabinet compartment (Fig. 1), the pull-out cabinet having an interior defined by an inner side wall (602), an outer side wall (other 602), a top and a bottom (603, 603) (Fig. 6; also note figures 2-5).  However, VERFAILLIE fails to disclose an ironing board movably mounted to the pull-out cabinet.
SMIDT teaches incorporating an ironing board (10) within a closet system (similar to that of VERFAILLIE) in order incorporate laundry/ironing accessories with clothing to minimize dead space and thus maximize storage space (Figures 1 and 2).  HOWARD teaches an ironing board (18) movably mounted within a cabinet having an interior comprising an inner side wall (2), an outer side wall (2’), a top wall (3) and a bottom wall (4) in order hide the ironing board when not in use (Figures 1 and 4).  HOWARD teaches the ironing board (18) having an extended position (Fig. 1) in which the ironing board extends out from the interior and a closed position (Fig. 4) in which the ironing board is positioned within the interior.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the pull-out cabinet of VERFAILLIE with an ironing board movably mounted therewithin, in light of the teachings of both SMIDT and HOWARD, in order to 
Regarding claims 22, 25 and 26, VERFAILLIE discloses a door panel (105) (537) mounted on an exterior of the outer side wall (602) for concealing the pull-out cabinet in the wall cabinet compartment (107 of 100) when the pull-out cabinet is in the closed position (Figures 1-6).  Note that it would be considered obvious for all of the door panel, the inner side wall, the outer side wall, the top wall and the bottom wall of VERFAILLIE in view of SMIDT and HOWARD to have a width perpendicular to the slides that is narrower/less than a width of the ironing board since the ironing board is being incorporated in a side-ways orientation in order to maximize storage space.  Note that it has been held that the determination of a specific dimension or range of workable dimensions only involves routine skill and therefore is not a patentable distinction.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the width of the inner side wall, the outer side wall, the top wall and the bottom wall as 8 inches or less because determination of such would only involve routine skill in the art especially considering that the size of the pull-out cabinet of VERFAILLIE is based solely on what is stored therewithin (col. 0023) and also noting the proportions of the ironing board and cabinet combination of HOWARD (Figures 1 and 4).    

Regarding claim 27, HOWARD discloses a guide roller frame (19) pivotably and slidably mounted within a pair of roller tracks (20, 20) mounted to the cabinet, the pair of roller tracks (20, 20) extending upwardly and perpendicular to the base (4) and top slides (3), wherein the ironing board (18) is mounted on the roller guide frame, and wherein the roller guide frame (19) is parallel to the base and top slides (4, 3) (Figures 1, 3, 4 and 6).

Allowable Subject Matter
Claims 1-3, 5 and 7 are allowed.
s 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2012/0049713 discloses a sliding cabinet with a locking/latching mechanism.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732